DETAILED ACTION
Response to Arguments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed after the mailing date of the Notice of Allowance on 04/14/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid.  Applicant's submission filed 4/12/2021 has been entered.

The information disclosure statement (IDS) submitted on 4/21/2021 was filed after the mailing date of the Notice of Allowance on 01/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 1-7, 9-15 and 17-20 are allowed. 
Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:  
The prior art including the newly submitted IDS fails to teach or fairly suggest the limitation, “transmitting, from the vehicle to a remote server as training data, the determined position of the wireless access device relative to the vehicle with signal parameters associated with at least one beacon message received by the two or more antennas, wherein the remote server uses the training data received from the vehicle and training data received from other vehicles to refine the machine learning model; receive an updated machine learning model from the remote server; and use the updated machine learning model to determine a new position of the wireless access device relative to the vehicle”.
The closest prior art, Santavicca (US 20170105101) teaches the concepts of receiving a beacon message at each of one or more antennas positioned within a vehicle (FIG. 1, Par. 46, "BLE proximity sensors may be disposed at various locations on the vehicle 1. Example locations include rearview exterior 
Another prior art reference, Olexa (US 20070280167),  teaches the features of receiving, from a wireless access device, a beacon message at each of two or more antennas and a receiver processing the beacon signals (FIG. 1 and Par. 33 and 44, "terminal 10 may be capable of transmitting a beacon signal 
Further, the new IDS, Jain (Us20200005566) describes communication protocols that are implemented to localize a target portable device using system nodes of a vehicle (Jain, paragraphs 0021 and 0040-0042; Figures 1, 6A, 6B). More specifically, Jain “utilizes two way ranging (TWR) and time distance of arrival (TDoA) localization processes to determine a position of a target portable device” (Jain, Abstract; paragraph 0028). Further, Chen (Us 20200070777) describes a Bluetooth low energy system for providing access to a vehicle and gesture control (Chen, Abstract). Chen describes, in paragraph 0103, describes a gesture recognition system and the activation of the gesture recognition based on a determined position of the user device relative to the vehicle (Chen, paragraph 0103). Chen then describes “gesture recognition algorithms may be capable of uniquely identifying a user's gesture, or signature pattern, of locking and/or unlocking the vehicle. Machine learning algorithms may be used to train the device to accurately determine the user's intent of lock/unlock in the vicinity of the vehicle” (Chen, paragraph 0103). 
However, the prior art does not disclose or fairly suggest the limitation: "transmitting, from the vehicle to a remote server as training data, the determined position of the wireless access device relative to the vehicle with signal parameters associated with at least one beacon message received by the two or more antennas, wherein the remote server uses the training data received from the vehicle and training data received from other vehicles to refine the machine learning model; receive an updated machine learning model from the remote server; and use the updated machine learning model to determine a new position of the wireless access device relative to the vehicle”, along with other limitations of the independent claims 1, 9 and 17.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:
	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	
/FRED A CASCA/               Primary Examiner, Art Unit 2644